DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 July 2020 has been entered.

Status of the Claims
Claims 1-2, 5-8, and 10-17 are pending and considered in the present Office action.

Response to Amendment
In response to the Remarks from 09 July 2020:
a. The objections to claims 14-16 are withdrawn.
b. In view of the Examiner’s Amendment (presented below) the 103 rejections are withdrawn and the claims are in condition for allowance for the reasons detailed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wells on 12 April 2021.

The application has been amended as follows: 
a. Cancel claim 6.
b. Claim 1, line 17: before the word “and” insert “wherein a step is formed between the snap-fitting portion and the screwing portion,”.
c. Claim 16, line 3: change “a step” to “the step”. 

Reasons for Allowance
Claim 1 is allowed. Claims 2, 5, 7-8, and 10-17 depend on the allowed claim, thus are also allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, in part, a clamping member comprising a pair of pressing units including, in a parallel portion that extends perpendicular to a support unit, a snap fitting portion and a screwing portion, wherein a step is formed between the snap-fitting portion and the screwing portion. While Ochi (of record) teaches the claimed support unit, and pair of pressing units having a snap fitting portion and a screwing portion on a parallel portion of the pressing units that extend perpendicular to the support unit, Ochi fails to teach or suggest the step portion between the snap fitting portion and screwing portion. 
Nakamori (of record) teaches bar 43 having a step 61 between connection part 59 (associated with battery module 17a) and connection part 59 (associated with battery module 17b) to prevent damage of the bar 43, see e.g., Fig.  4. The step 61 absorbs displacement of the battery modules (17a) and (17b). While Nakamori teaches a step between connection parts, the prior art does not provide motivation to apply this step to connection parts 42, 43 of Ochi, since parts 42 and 43 are not connected to separately moving components. 
The prior art fails to teach, suggest, or provide motivation for, the claimed features for the reasons described above. Thus, claim 1 is allowed; claims 2, 5, 7-8, and 10-17, depend on the allowed claim, thus are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA KOROVINA/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729